Citation Nr: 1001861	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as heart murmur.

2.  Entitlement to service connection for an eye disorder, 
claimed as dry, red eyes.

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an unhealed fracture of the left wrist.

5.  Entitlement to an initial compensable rating for 
residuals of an injury to the left fifth finger.  

6.  Entitlement to an initial compensable rating for 
temporomandibular joint disorder.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that inter alia denied service 
connection for heart murmur and for dry, red eyes and also 
granted service connection for hypertension, unhealed left 
wrist fracture, status post injury of the fifth finger of the 
left hand and temporomandibular joint disorders, all rated as 
noncompensable from October 1, 2005. 

During the course of the appeal the RO issued a rating 
decision in October 2008 that increased the initial rating 
for the left wrist disability to 10 percent.  However, the 
Veteran's claim for an initial rating in excess of 10 percent 
remains active on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The Veteran had a heart murmur that preexisted service 
but was not aggravated by service and is currently not 
disabling; he does not have a diagnosed cardiovascular 
disorder other than his service-connected hypertension.

2.  The Veteran's only eye disorder is refractive error, 
without evidence of superimposed disease or injury.

3.  From October 1, 2005 the Veteran's hypertension has been 
manifested by requirement for continuous medication, but his 
diastolic blood pressure has not been 100 or more and his 
systolic blood pressure has not been 160 or more.  

4.  From October 1, 2005 the Veteran's left wrist disability 
has been manifested by dorsiflexion greater than 15 degrees 
and palmar flexion greater than 0 degrees, with no increased 
impairment due to pain or repetitive motion.

5.  The Veteran's left fifth finger disability is not 
compensable under the appropriate diagnostic code, and the 
manifestations of the disability are not in excess of those 
contemplated by the rating schedule.

6.  From October 1, 2005 the Veteran's temporomandibular 
joint disorder has been manifested by lateral excursion 
greater than 4 mm and inter-incisal range greater than 40 mm.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cardiac disorder that is due 
to or the result of a disease or injury incurred in or 
aggravated by active military service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1154 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have an eye disorder that is due to 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1154 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  The criteria for an initial compensable rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.104, Diagnostic Code 7101 (2009).
 
4.  The criteria for an initial rating in excess of 10 
percent for a left wrist disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2009).
 
5.  The criteria for an initial compensable rating for a left 
fifth finger disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5230 
(2009).

6.  The criteria for an initial compensable rating for 
temporomandibular joint disorder are not met.   38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided notice fully compliant with the 
VCAA prior to the issuance of the October 2005 rating 
decision on appeal.  However, during the course of the appeal 
the RO sent the Veteran a letter in April 2007 informing him 
of the disability-rating and effective-date elements of a 
service connection claim.  Further, the Board's action herein 
denies the Veteran's claims for service connection and for 
increased initial ratings; accordingly, no disability rating 
or effective date will be established by the Board's action 
and there is no prejudice to the Veteran under Dingess.

Although the letter above was sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Veteran had ample 
opportunity to respond before the RO readjudicated the claim 
in October 2008.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records, and VA outpatient records 
were obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.

The Veteran has been afforded appropriate VA examinations for 
the claims on appeal; he has not asserted, and the evidence 
does not show, that any of the service-connected disabilities 
on appeal have increased significantly in severity since the 
last examination.  He has been advised of his entitlement to 
testify before the RO's Hearing Officer and/or before the 
Board, but he has not indicated a desire for such a hearing. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims.

II.  Analysis

A.  Entitlement to Service Connection

General legal principles regarding service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown,  7 Vet. App. 498, 506 
(1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease becomes manifest to a degree 
of 10 percent or more within one year of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection for a Heart Disorder

Service treatment records include a Report of Medical 
Examination in October 1985, the time of the Veteran's 
entrance into active service, showing clinical evaluation of 
the hear as "normal" but evaluation of the vascular system 
as "abnormal" based on a 3/6 systolic murmur heard over the 
entire pericardium.  The Veteran stated he had been aware of 
the murmur for a long time but was otherwise asymptomatic.  
Electrocardiogram (ECG) was apparently within normal limits.  
Thereafter in September 1967 he was noted on examination to 
have a murmur and ECG revealed mild mitral regurgitation (MR) 
and mild left ventricular hypertrophy (LVH).   ECG in July 
1997 again showed an impression of mild MR and mild LVH.  In 
March 1998 he was referred for "possible heart murmur" but 
there is no resultant diagnosis of record.  In August 2005, 
preparatory to retirement from service, he reported 
hypertension but did not report any other cardiovascular 
complaint.  
 
The Veteran had a VA-contracted medical examination in August 
2005 in conjunction with discharge from service.   The 
examiner noted history of heart murmur since 1985; the murmur 
required him to be pre-medicated prior to any dental 
procedures.  The Veteran denied side effects from treatments 
for the murmur and also denied any complications from the 
condition.  On examination the Veteran was noted to have a 
pan-systolic grade I to II murmur heard best in the mitral 
region.  There were no thrills present, and S1 and S2 were 
clearly audible at appropriate locations over the heart 
outline.  ECG was normal, and metabolic equivalence (MET) was 
estimated to be in excess of 10.2.  The examiner stated the 
heart murmur was not associated with any sign or symptom of 
cardiac dysfunction.  The examiner diagnosed functional 
systolic heart murmur without pathologic significance.

ECG in August 2005 specifically showed an impression of 
right-sided chambers and pressures normal; left ventricular 
diastolic diameter increased to 6.2 cm and LVH; mild mitral 
insufficiency and enlargement of the left atrium; and, no 
calcifications in the valve areas.

The October 2005 rating decision on appeal denied service 
connection based on a determination that a heart murmur 
existed prior to service and was not aggravated by service.

The Veteran's notice of disagreement (NOD), received in 
August 2006, asserted his murmur required him to be pre-
medicated prior to any dental procedures, a factor that had 
been noted during the most recent examination cited above.

The Veteran had a VA chest X-ray in August 2006 in which the 
heart appeared normal.  He also had a VA computed tomography 
(CT) chest scan in August 2006 in which the heart and great 
vessels were normal.
  
During pre-colonoscopy screening in October 2006 the 
attending physician noted the heart was normal on examination 
without current murmur.  Clinical examination in December 
2006 similarly showed the heart to have regular rhythm and 
rate (RRR), normal S1 and S2 and no murmurs, gallops or rubs.

The Veteran had a VA echocardiogram in January 2007 that 
resulted in a conclusion of prominent papillary muscles and 
"trivial" MR, but essentially normal study.

The Veteran had a VA cardiology consult in February 2007 in 
which the clinician noted a lifelong history of brachycardia 
as documented in service.  The Veteran denied symptoms, and 
no symptoms were found on clinical examination.  The heart 
had regular beat and negative murmur.  Echocardiogram showed 
prominent papillary muscles with normal LV function.  The 
clinical impression was fit individual without other causes 
for brachycardia.

The Veteran had a hypertension check in April 2007 in which 
the clinician noted the heart had normal rate and rhythm, 
without murmurs.  Also in April 2007, the Veteran had a 
physical examination in which an Air Force examiner noted the 
heart had normal rate and rhythm without murmurs.

The Veteran's substantive appeal, received in June 2007, 
asserted he had been diagnosed with a pulmonary heart 
disorder, attributed by him to misdiagnosis of his heart 
murmur in service and resultant lack of treatment in service.

The Veteran had a VA clinical examination in June 2007 in 
which the examiner noted RRR, normal S1 and S2, and no 
murmurs or gallops or rubs.

In December 2007 the Veteran had a physical examination in 
which an Air Force examiner noted the heart had normal S1 and 
S1 sounds, without clicks or gallops or murmurs.

The Veteran had a VA hypertension examination in December 
2007 in which the examiner noted the Veteran's heart had 
regular sinus rhythm without murmurs, rubs, thrills, 
cardiomegaly or gallops.  X-ray of the chest showed 
unremarkable cardiac silhouette.  

VA clinical examination in June 2008 showed RRR, normal S	1 
and S2, and no murmurs, gallops or rubs.

The Veteran specifically claimed service connection for heart 
murmur.  However, the Board will consider entitlement to 
service connection for any demonstrated heart disorder.  
Clemons, 23 Vet. App. 1.

In regard to the diagnosed heart murmur, a heart murmur is 
shown in service treatment records.  A veteran is entitled to 
service connection for a disorder present in service unless 
the disorder was noted in the induction physical examination 
or unless clear and unmistakable evidence shows that the 
condition preexisted service.  Junestrom v. Brown, 6 Vet. 
App. 264, 266 (1994).  By "clear and unmistakable evidence" 
is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted;" the veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, 
the October 1985 physical examination report documented the 
heart murmur in considerable clinical detail.  The Board 
accordingly finds the heart murmur preexisted service.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The presumption of aggravation is triggered by 
evidence that a preexisting disability has undergone a 
permanent increase in severity during service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 
Vet. App. 213 (1999); Beverly v. Brown, 9 Vet. App. 402 
(1996).  However, aggravation of a pre-existing injury may 
not be conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R.§ 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened. Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996), Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Crowe v. Brown, 7 Vet. App. 238, 247-8 
(1994); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In this case, careful review of the service treatment records 
shows the preexisting heart murmur was not aggravated during 
active service.  Although the service treatment records 
intermittently noted the condition, the condition was 
essentially asymptomatic at the time of his entrance into 
service and at the time of his discharge from service, 
clearly demonstrating the underlying disorder was not 
aggravated by service.  The Board notes the heart murmur has 
continued to be asymptomatic for many years after discharge 
from service, being frequently not detected on clinical 
examination; this reinforces the determination that the 
disorder cannot have been aggravated by service.

There is no cardiac disorder other than heart murmur shown in 
the service or post-service treatment records.   Although the 
Veteran has contended he has pulmonary heart disease, his 
heart has been essentially normal in every clinical treatment 
note.  There is a reference to current brachycardia as a 
symptom also shown in service, but brachycardia is a symptom, 
not a disorder, and as such is not subject to service 
connection.

As a layperson, the Veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Lay testimony is also competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone, 8 Vet. App. 398, 405 (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  Finally, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu, 2 Vet. App. 492, 494.  
Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the Veteran is not shown by any medical evidence to have a 
cardiovascular disorder other than his hypertension, which is 
already service-connected, and his heart murmur, which is 
determined to have preexisted service and to not be 
aggravated by service.  There is accordingly no current 
diagnosed cardiac disorder for which service connection can 
be considered.  There being no contemporaneous diagnosis or 
subsequent medical opinion, Jandreau does not apply.

The Veteran has asserted the murmur requires him to be pre-
medicated prior to any dental procedures.  This requirement 
is not a factor for an award of service connection.
 
Based on the evidence and analysis above the Board finds the 
criteria for service connection for a heart disorder are not 
met.  

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  

Service Connection for an Eye Disorder

The Veteran's service treatment records show treatment for 
red left eye in August-September-November 1994, provisionally 
diagnosed as conjunctivitis versus iritis versus 
episcleritis.  He was treated again for red and tired left 
eye in January-February 2002; the clinical impression was 
episcleritis, treated with eye drops.  He was treated again 
for "red eye" of the left eye in February 2004, at which 
time the clinical impression was possible infection versus 
dry eye.  In August 2005, preparatory to retirement from 
service, he reported "eyes still weary when on computer."  
The examiner noted the Veteran had been diagnosed with 
scleritis and had been told to work on a computer for not 
longer than 10 minutes without rest.  

The Veteran had a VA-contracted eye examination by an 
optometrist in August 2005 in conjunction with discharge from 
service.  The Veteran complained that after ten to fifteen 
minutes of working on a computer his eyes became red, tired 
and burning.  The examiner noted ocular history of diagnosed 
scleritis.  The examiner performed an eye examination and 
noted clinical observations in detail.  The examiner's 
assessment was mixed astigmatism in the right eye and simple 
hyperopia in the left eye.  The examiner prescribed new 
glasses to be used while working on or near the computer, and 
recommended eye drops to relieve the symptoms of which the 
Veteran had complained.

The October 2005 rating decision on appeal denied service 
connection based on a determination that the diagnosed 
astigmatism and simple hyperopia are congenital or 
developmental defects not subject to service connection.

The Veteran's NOD, received in August 2006, asserted his 
current job required computer viewing, and that he had been 
treated twice for the problem since retirement from active 
duty.

The Veteran's substantive appeal, received in June 2007, 
asserted he should be service-connected for myopia and blurry 
vision, which he attributed to facial trauma in service.

The Board will consider entitlement to service connection for 
any demonstrated eye disorder.  Clemons, 23 Vet. App. 1.

The Veteran was noted during service to have symptoms 
variously ascribed to conjunctivitis, iritis, episcleritis, 
and scleritis.  However, that a condition or injury occurred 
in service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1993).  Existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  "Current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.   Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In this case, there is no indication that conjunctivitis, 
iritis, episcleritis, or scleritis were present at the time 
of the Veteran's discharge from service.  Specifically, they 
are not reflected in the VA-contracted examination in August 
2005 performed prior to separation, and there is no 
indication in post-service treatment records these conditions 
have recurred.

The VA-contracted examiner in August 2005 diagnosed mixed 
astigmatism in the right eye and simple hyperopia in the left 
eye.  Both are refractive errors of the eye.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9. 

Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability. See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  In this 
case, there is no evidence of such superimposed disease or 
injury.

The Board notes the Veteran presented a claim for service 
connection for specific symptoms, in this case dry, red eyes.  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  
In this case, the only diagnosed eye disorder is refractive 
error, which as noted above cannot be service-connected 
absent superimposed disease or injury.  

As noted above, the Veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  However, 
Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, although the 
Veteran is competent to describe his dry, red eyes, there is 
no current eye disorder for which service connection can be 
considered.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for an eye disorder are not 
met.  

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  

B.  Evaluation of Service-Connected Disabilities

General legal principles regarding disability evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 
 
VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity' and would 
constitute pyramiding.  Esteban, 6 Vet. App. 259, 261, citing 
Brady v. Brown, 4 Vet. App. 203 (1993)

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the Board has considered the 
evidence of severity October 1, 2005, the date service 
connection was granted, to include whether "staged ratings" 
are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initial evaluation of hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  A rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (October 2005) to the 
present.

Hypertension is evaluated under the criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  The rating criteria are as 
follows.

The Veteran had a VA-contracted medical examination in August 
2005 in which he reported having been diagnosed as 
hypertensive in 1993 and having been on medication since 
then.  The Veteran was still using medication for control of 
blood pressure; he denied being aware of any side effects 
from the medication or complications from the underlying 
disorder.  His blood pressures were recorded on examination 
as 138/77, 142/73 and 142/73.  The examiner noted the current 
readings showed mild elevation of systolic pressure and 
advised the Veteran to consult his personal care physician 
for continued monitoring of his blood pressure.  Otherwise, 
ECG was within normal limits and there was no indication of 
complications from the condition or side effects from the 
medication.  The examiner diagnosed hypertension, on 
treatment.

The October 2005 rating decision on appeal assigned a 
noncompensable evaluation based on straightforward 
application of the rating schedule.

The Veteran's notice of disagreement (NOD), received in 
August 2006, asserted his blood pressure had increased after 
retirement, necessitating additional medication.

A VA clinical note dated in August 2006 shows the Veteran was 
counseled on weight control, exercise, and proper diet as 
tools to regulate blood pressure.  His contemporary problem 
list included "obesity" for which he was referred to 
nutrition and dietetics education. 

The Veteran's blood pressure readings in 2006 were as 
follows: 131/81, 141/73 and 140/74 (October); 146/71, 136/67 
and 152/83 (December).

The Veteran's substantive appeal, received in June 2007, 
asserted his blood pressure continued to be borderline and 
still under medication.

The Veteran had a VA hypertension examination in December 
2007 in which the examiner noted the Veteran was on 
medication.  The Veteran complained of occasional headaches.  
Blood pressure was measured as 154/95, 132/85 and134/90.  
There were no arteriosclerotic complications of hypertension.  
  
The Veteran's blood pressure readings in 2007 were as 
follows: 141/85 (February); 120/66 (June); 125/69 (October).

The file contains a DD Form 2766 (Adult Preventive and 
Chronic Care Flowsheet) showing blood pressure in 2006 as 
140/88 and in 2007 as 126/75. 

The Veteran's blood pressure readings in 2008 were as 
follows: 160/78 and 156/66 (June); 122/66 and 133/69 (July).

On review of the evidence above, the Board notes that the 
Veteran required continuous medication throughout the period 
under review.  However, there was only one occasion in which 
the Veteran's systolic pressure was 160; accordingly it 
cannot be found that his systolic blood pressure was 
predominantly 160 or more.  At no time was the Veteran's 
diastolic blood pressure 100 or more.  Accordingly, none of 
the alternative criteria for a schedular evaluation of 10 
percent are met.

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous 
to the Veteran.  However, Diagnostic Code 7101 is the only 
appropriate diagnostic code for this disability.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
hypertension and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's account of his 
symptoms, in the form of his correspondence to VA.  However, 
nothing in his correspondence demonstrates entitlement to a 
higher schedular rating or entitlement to extraschedular 
rating. 

In sum, the Board finds the criteria for increased evaluation 
for hypertension are not met.  Accordingly, the claim must be 
denied.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt rule is not for application.     
 
Initial evaluation of a left wrist disability

Disabilities of the wrist are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  
Diagnostic Code 5214 (ankylosis of the wrist) is not 
applicable because there is no evidence the Veteran's left 
wrist is ankylosed.  

Under Diagnostic Code 5215 (limitation of motion of the 
wrist), a rating of 10 percent is assigned for dorsiflexion 
less than 15 degrees or for palmar flexion limited in line 
with the forearm.  There is no provision for a rating higher 
than 10 percent.  The same ratings apply to the major 
(dominant) and minor (non-dominant) wrist.  

Under VA rating criteria, normal range of motion of the wrist 
is dorsiflexion to 70 degrees and palmar flexion to 80 
degrees.  38 C.F.R. § 4.71a, Plate I.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (October 2005) to the 
present.

The Veteran had a VA-contracted medical examination in August 
2005 in which he reported having hurt his left wrist in 
service in 1991, treated conservatively and without 
complications.  However, the Veteran complained the wrist was 
subsequently stiff and sometimes painful, especially after 
heavy exercise.  He reported the wrist did not interfere with 
his ordinary lifting or carrying, or his activities of daily 
living.  On examination the left wrist was similar in form 
and function to the right.  There was no heat, redness, 
tenderness or effusion.  There was no muscle atrophy and 
tendon function was normal.  Sensory perception and vascular 
supply of the hands was undisturbed.  Range of motion was 
within normal limits without restriction or pain.  Repetitive 
use resulted in no further limitation of motion due to pain, 
weakness, lack of endurance, fatigue or incoordination.  X-
ray showed an old unhealed fracture through the mid portion 
of the navicular bone but was otherwise normal.  There was no 
pathology identified on physical examination to render a 
diagnosis.

The October 2005 rating decision on appeal assigned a 
noncompensable evaluation based on straightforward 
application of the rating schedule.

In February 2006 the Veteran presented to an Air Force 
orthopedic clinic complaining of left wrist pain.  The wrist 
was tender to palpation on the radial and dorsal aspect, and 
pain was elicited on radial deviation/abduction although not 
on flexion.  There was no swelling, erythema, warmth, or 
deformity.  There was no tenosynovitis and no indication of 
nerve damage.  The clinical impression was closed fracture of 
the scaphoid carpal bones.
  
In March 2006 the Veteran underwent surgery at Fort Bragg, 
North Carolina to correct a previously undiagnosed scaphoid 
non-union with advance collapse and flexible dorsal 
intercalculated segment instability (DISI) deformity.  The 
wrist had full range of motion, but CT revealed arthritis 
between the radial scaphoid joint and the scaphocapitate 
joint.  The Veteran underwent scaphoid excision with four-
corner fusion to correct the problem.
   
The Veteran's notice of disagreement (NOD), received in 
August 2006, asserted his left wrist disability was 
associated with severe loss of motion and daily pain.

The Veteran's substantive appeal, received in June 2007, 
asserted he had developed osteoarthritis in the wrist, with 
associated chronic pain and swelling.

The Veteran had a VA examination of the joints in December 
2007 in which he complained of pain in the dorsum of the left 
wrist, without radiation.  He reported flare-ups with any 
strenuous activity, alleviated to some degree by pain 
medication.  There were no episodes of dislocation or 
subluxation and no inflammatory arthritis.  The Veteran 
denied problems at work related to the wrist and denied 
problems with activities of daily living.  Range of motion 
was dorsiflexion to 45 degrees and palmar flexion to 60 
degrees, with pain at the extremes reported.  Limitation was 
due to pain; there was no fatigue, weakness, or lack of 
endurance.  Repetitive motion did not increase the limitation 
of movement, and the examiner stated it would not be possible 
to speculate on the amount of increased limitation during a 
flare-up.  Painful motion was not accompanied by edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  The examiner 
diagnosed fractured left wrist, post-operative, with 
residuals.

VA X-ray of the left wrist in December 2007 showed an 
impression of previous surgical removal of the navicular.  
Postsurgical changes and/or old trauma were noted of the 
capitate and lunate, with possible avascular necrosis.  There 
also appeared to be some soft tissue swelling of the wrist.  
(Significantly, the X-ray report is silent in regard to any 
current osteoarthritis.)

The Veteran presented to the VA outpatient clinic in June 
2008 complaining of chronic left wrist pain with limited 
motion.  Examination showed no edema; range of motion was not 
recorded.  The clinical impression was degenerative joint 
disease (DJD) and pain in the left wrist with limitation of 
motion, treated with pain medications as necessary.

On review of the evidence above, the Board notes the 
Veteran's left wrist has limitation of motion, measured as 
dorsiflexion to 45 degrees and palmar flexion to 60 degrees 
prior to onset of pain.  This is a significant limitation 
when compared to the normal range of motion (dorsiflexion to 
70 degrees and palmar flexion to 80 degrees), but does not 
approximate the schedular criteria for a 10 percent rating 
(dorsiflexion less than 15 degrees or palmar flexion 0 
degrees).  Accordingly, the schedular criteria for a 
compensable rating are not met.

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous 
to the Veteran.  However, Diagnostic Code 5215 is the only 
appropriate diagnostic code for this disability.

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the Veteran was able to achieve the 
range of motion cited above prior to onset of pain, and there 
was no increased impairment on repetitive motion.  The Board 
accordingly finds the currently-assigned 10 percent 
evaluation represents appropriate compensation for his 
disability under DeLuca.

The Board has considered whether this case should be referred 
for extra-schedular consideration, but the record does not 
reflect the Veteran has required frequent hospitalizations 
for his left wrist disability or that the manifestations of 
the disability are in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  
However, nothing in the Veteran's correspondence demonstrates 
entitlement to a higher schedular rating or entitlement to 
extraschedular rating. 

In sum, the Board finds the criteria for increased evaluation 
for a left wrist disability are not met.  Accordingly, the 
claim must be denied.  As the evidence preponderates against 
the claim, the benefit-of-the-doubt rule is not for 
application.     



Initial evaluation of a left fifth finger disability  

Disabilities of the fifth finger are rated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5230 (limitation of 
motion, ring or little finger).  There is no compensable 
rating under this Diagnostic Code.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (October 2005) to the 
present.

The Veteran had a VA-contracted medical examination in August 
2005 in which he reported having hurt his left little finger 
in service in 1986, treated conservatively and without 
complications.  After healing the finger remained bent 
forward at an angle to the palmar surface from the proximal 
interphalangeal (PIP) joint.  He reported the finger did not 
interfere with his ordinary lifting or carrying, or his 
activities of daily living.  Examination showed the left hand 
was normal in outline and symmetry to the right except for a 
flexion deformity at the PIP joint of the fifth finger.  
There was no heat, redness, or tenderness around the joints, 
and sensation and vascularity were undisturbed.  Range of 
motion of the fifth finger was as follows: distal 
interphalangeal (DIP) flexion to 70 degrees (normal), PIP 
joint flexion to 100 degrees (110 degrees is normal), and 
metacarpophalangeal (MP) joint flexion to 80 degrees (90 
degrees is normal).  The second and fifth fingers could touch 
the median transverse fold without difficulty.  The Veteran 
could push, roll and twist without difficulty.  Repetitive 
use resulted in no further limitation of motion due to pain, 
weakness, lack of endurance, fatigue or incoordination.  X-
ray of the left hand was normal.  The examiner's diagnosis 
was status post traumatic injury of the fifth finger of the 
left hand with restriction in range of motion.

The October 2005 rating decision on appeal assigned a 
noncompensable evaluation based on straightforward 
application of the rating schedule.

The Veteran's notice of disagreement (NOD), received in 
August 2006, asserted his left fifth finger disability had 
resulted in loss of full range of motion and disproportion in 
size between the left and right hands.

The Veteran's substantive appeal, received in June 2007, 
asserted his left hand was deformed, with associated chronic 
pain and swelling of the hand.

The Veteran had a VA examination of the hand and wrist in 
December 2007 in which he reported taking medication with 
some relief.  There were no reported current symptoms or loss 
in dexterity or strength.  There was no reported impairment 
on the job or impairment in activities of daily living.  The 
disorder was noted as stable, without flare-ups.  Examination 
showed full range of motion of the left little finger, 
although the proximal PIP joint was larger than the 
corresponding right little finger.  The Veteran was able to 
make a fist, to spread his fingers apart, and to put the 
little finger in the median transverse fold of the palm.  The 
diagnosis was fracture of the little finger with residuals.

VA X-ray of the little finger in December 2007 showed 
degenerative changes in the PIP joint but no acute boney 
process.  Soft tissues were negative.

On review of the evidence above, the Board notes the rating 
schedule does not compensate for loss of motion of the fifth 
finger, regardless of how severe such limitation may be.  
Accordingly, compensable rating under the rating schedule is 
simply not available.

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous 
to the Veteran.  In this case, X-ray showed the presence of 
osteoarthritis; where medical evidence shows claimant has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).  In this 
case, however, the only applicable diagnostic does is based 
on limitation of motion so the provision does not apply.

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the medical and lay evidence is 
entirely negative for the DeLuca factors and the Board 
concludes there is no compensable additional functional loss.

The Board has considered whether this case should be referred 
for extra-schedular consideration, but the record does not 
reflect the Veteran has required frequent hospitalizations 
for his left fifth finger disability or that the 
manifestations of the disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating.  See 
Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  
However, nothing in the Veteran's correspondence demonstrates 
entitlement to a higher schedular rating or entitlement to 
extraschedular rating.  The Veteran's substantive appeal 
complained of pain in the left hand, but functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant; see 38 
C.F.R. § 4.40.  In this case, the Veteran demonstrated no 
pain or tenderness on examination, and the Board concludes 
that compensation for pain is not warranted.

In sum, the Board finds the criteria for compensable 
evaluation for a left fifth finger disability are not met.  
Accordingly, the claim must be denied.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
rule is not for application.     

Initial evaluation of Temporomandibular Joint Disorder (TMJ)

TMJ is rated under the criteria of 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  The rating criteria are as follows.

A rating of 10 percent is assigned with range of lateral 
excursion from 0 to 4 mm or for inter-incisal range of 31 to 
40 mm.  A rating of 20 percent is assigned with inter-incisal 
range of 21 to 30 mm.  A rating of 30 percent is assigned 
with inter-incisal range of 11 to 20 mm.  A rating of 40 
percent is assigned with inter-incisal range of 0 to 10 mm.

A note to Diagnostic Code 9905 states ranges for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.

Given that this is a claim for increased initial rating, the 
Board has considered the appellant's symptoms from the 
effective date of service connection (October 2005) to the 
present.

The Veteran was examined by a VA-contracted dentist in August 
2005.  The examiner noted the Veteran had suffered broken jaw 
in service in 1991.  The Veteran complained of current 
stiffness and popping; the Veteran reported loss of three 
work days per year due to these symptoms.  Examination of the 
mandible, maxilla, ramus and palates were all normal.  
Temporomandibular examination showed the inter-cisal motion 
to be in excess of 40 mm and the right and left lateral 
excursion to be more than 4 mm.  There was loss of four teeth 
due to elective caries.  Panoramic X-ray results were within 
normal limits.  The examiner's diagnosis was TMJ disorder on 
the left, resulting in subjective and objective pops and 
clicks.  The examiner noted the fracture had healed well but 
had resulted in TMJ disorder on the left.

The October 2005 rating decision on appeal assigned a 
noncompensable evaluation based on straightforward 
application of the rating schedule.
  
The Veteran's notice of disagreement (NOD), received in 
August 2006, asserted his left TMJ disability had resulted in 
constant stiffness and popping.

The Veteran's substantive appeal, received in June 2007, 
asserted his mouth had been wired to correct the problem, and 
his dental work was so damaged that teeth had to be removed.

The Veteran had a VA dental examination in December 2007 in 
which he complained his jaw would become tired and tight on 
occasion.  The examiner noted no apparent limitation or loss 
of function of the jaw.  Very slight crepitation was noted on 
auscultation of the left TM joint.  Five teeth were missing.  
Inter-cisal movement was 47 mm; right lateral excursion was 
10 mm and left lateral excursion was 9 mm.  There was no bone 
loss.  The examiner noted one of the missing teeth had been 
missing prior to the jaw fracture.  The examiner stated the 
TMJ symptoms fall into the category of a "minor annoyance" 
and that he discussed common-sense approaches to deal with 
this.

On review of the evidence above, the Board finds that 
throughout the period under review the Veteran's lateral 
excursion has been greater than 4 mm and his inter-incisal 
range greater than 40 mm.  Accordingly, the criteria for 
compensable rating under Diagnostic Code 9905 are not met.

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous 
to the Veteran.  However, Diagnostic Code 9905 is the only 
appropriate diagnostic code for this disability.  Diagnostic 
Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible; Diagnostic 
Codes 9901 and 9902 address loss of the mandible; Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively; Diagnostic Codes 9906 and 9907 
contemplate loss of the ramus; Diagnostic Codes 9908 and 9909 
address loss of the condyloid process; Diagnostic Codes 9910 
and 9910 concern loss of the hard palate; loss of the maxilla 
is addressed under Diagnostic Codes 9914 and 9915; and, 
Diagnostic Code 9916 concerns malunion or nonunion of the 
maxilla.  The Veteran is not shown to have any of these 
symptoms.

The Veteran is shown to have loss of several teeth.  Loss of 
teeth is contemplated under Diagnostic Code 9913.  Although 
the Veteran asserts he lost the teeth as a result of the TMJ 
injury, a dental examiner stated an opinion the teeth were 
lost as a result of caries.

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the medical (dental) and lay evidence 
is entirely negative for the DeLuca factors and the Board 
concludes there is no compensable additional functional loss.

The Board has considered whether this case should be referred 
for extra-schedular consideration, but the record does not 
reflect the Veteran has required frequent hospitalizations 
for his TMJ disability or that the manifestations of the 
disability are in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating.  See 
Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  
However, nothing in the Veteran's correspondence demonstrates 
entitlement to a higher schedular rating or entitlement to 
extraschedular rating.  The Veteran's claim is based on 
symptoms of "popping" and stiffness, and the dental 
examiner documented some crepitus, but "popping" is not 
compensable and the "stiffness" does not prevent the 
Veteran from achieving adequate motion to preclude 
compensation  under the rating schedule.  

In sum, the Board finds the criteria for compensable 
evaluation for a TMJ disability are not met.  Accordingly, 
the claim must be denied.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt rule is not for 
application.     





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a heart disorder is denied.

Service connection for an eye disorder is denied.

An initial compensable rating for hypertension is denied.

An initial rating in excess of 10 percent for residuals of an 
unhealed fracture of the left wrist is denied.

An initial compensable rating for residuals of an injury to 
the left fifth finger is denied.  

An initial compensable rating for temporomandibular joint 
disorder is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


